DETAILED ACTION

Response to Amendment
The Amendment filed 10/15/2022 has been entered. Claims 1-15 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“counting device” as recited in claim 1 (first, “counting” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “device”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “counting” preceding the generic placeholder describes the function, not the structure, of the device).
“actuating element” as recited in claim 4 (first, “actuating” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “element”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “actuating” preceding the generic placeholder describes the function, not the structure, of the element).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, applicant fails to describe “the counting device is configured to assume the zero position once again only when the trimmer line has been completely unwound from the trimmer line spool”. While the specification discloses that with the counting device is configures to assume the zero position when the trimmer line has been completely unwound from the trimmer line spool, the counting device can also assume the zero position when the line is never loaded on the spool. Therefore, “the counting device is configured to assume the zero position once again only when the trimmer line has been completely unwound from the trimmer line spool” is treated as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zha (US 20190269070 A1) in view of Hirose (US 4697758) and Durkopp (DE 4118158 A1).
Regarding claim 1, Zha teaches a trimmer head for mounting on a drive shaft (21) of a trimmer, the trimmer head comprising: 
a housing (10); 
a trimmer line spool (40) configured to wind and unwind a trimmer line (45), wherein the trimmer line spool is supported in the housing so as to be rotatable in relation to the housing about an axis of rotation (axis of 21, paragraph 0044), wherein the trimmer line spool comprises a first rotational direction in relation to the housing (winding direction of the line) and a second rotational direction in relation to the housing (unwinding direction of the line), wherein the second rotational direction is opposite to the first rotational direction (winding and unwinding are considered opposite); 
a counting device (50) configured to detect a residual trimmer line length of the trimmer line remaining on the trimmer line spool (paragraph 0049); 
wherein the counting device is operatively connected to the trimmer line spool such that the counting device counts down when the trimmer line spool rotates in relation to the housing in the second rotational direction (paragraph 0049).
Zha fails to teach the counting device counts up when the trimmer line spool rotates in relation to the housing in the first rotational direction, wherein the counting device is configured to determine an initial total length of the trimmer line, wherein the initial total length of the trimmer line is determined by initial winding of the trimmer line onto the trimmer line spool.
Hirose teaches a spool for a fishing line including a counting device for counting line that is paid out form a spool or wound on the spool (col. lines 12-17). Although that Hirose teaches a counter for a fishing line, the same pertinent problem of counting the remaining line on spool is the same, therefore Hirose is considered as analogous art.
As taught by Zha, a person of ordinary skill in the art may further improvement the device (paragraph 0083). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Zha to add the function of counting the line wound on the spool, as taught by Hirose. As one of ordinary skill in the art understand that counting both paid out and wound amount of line on the spool can better improve the accurate of the counting device. In a case of accidental paid out of trimmer line, the extra line can be wound back to the spool without destroy the counted value of the line for the system. 
Durkopp teaches a spool for a sewing line including a counting device (assembly of 27’ and 52, see Figure 7) for counting the amount of the line that is wind on the spool, starting from zero (13’ starting empty, paragraph 0037 of the translation), wherein the counting device is configured to determine an initial total length of the trimmer line (zero in this case, paragraph 0037 of the translation), wherein the initial total length of the trimmer line is determined by initial winding of the trimmer line onto the trimmer line spool (paragraph 0037 of the translation).
As taught by Zha, a person of ordinary skill in the art may further improvement the device (paragraph 0083). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Zha to add the function of counting length, as taught by Durkopp. As one of ordinary skill in the art understand that counting the length of the line can help the user to know then the line should be replaced.
Regarding claim 2, modified Zha further teaches the counting device comprises a counter, wherein the counter determines a relative rotation between the trimmer line spool and the housing (counting the remaining line base on rotation, paragraph 0049).
Regarding claim 3, modified Zha further teaches the counter is an electronic counter (paragraph 0049).
Regarding claim 7, modified Zha further teaches the at least one actuating element is a pulse generator (signal release unit, parador 0044-0045) arranged at the trimmer line spool and configured to emit at least one pulse (signal), wherein the counter is configured as a pulse counter configured to detect the at least one pulse emitted by the pulse generator (paragraph 0049).
Regarding claim 10, modified Zha further teaches the counting device comprises an output element (52 of Zha) coupled to the counter, wherein a counter value determined by the counter is output by the output element at least indirectly (paragraph 0049 of Zha).
Regarding claim 11, modified Zha further teaches the output element is arranged at the housing so as to be visible by an operator of the trimmer head (52, paragraph 0045).
Regarding claim 12, modified Zha further teaches the counting device is embodied such that the counting device is in a zero position when the trimmer line has been unwound from the trimmer line spool (zero with there is no line on the spool, paragraph 0044-0046 of Zha).
Regarding claim 13, modified Zha further teaches the trimmer line spool comprises at least one continuous trimmer line channel (eyelet, paragraph 0044), wherein the trimmer line is pushed through the continuous trimmer line channel and then wound onto the trimmer line spool (see Figure 2 of Zha).
Regarding claim 15, modified Zha further teaches the counting device is configured to assume the zero position once again only when the trimmer line has been completely unwound from the trimmer line spool (as modified in claim 1, the modified counting device knowns the amount of line on the spool, thus the counting device would know with the spool is empty in the same way as applicant’s device, paragraph 0037 of the Durkopp translation).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zha (US 20190269070 A1) in view of Hirose (US 4697758) and Durkopp (DE 4118158 A1) and in further view of Sekimoto (JPH08256650A)
Regarding claim 4, modified Zha further teaches all elements of the current invention as set forth in claim 2 stated above.
Modified Zha fails to teach at least one actuating element arranged at the trimmer line spool, wherein the counter is actuated by the at least one actuating element at least once for each relative rotation between the trimmer line spool and the housing.
Sekimoto teaches a mechanical counter (see Figure 13-16) for a fishing line spool including at least one actuating element (7, 7a, 7b) arranged at the trimmer line spool, wherein the counter (see Figures 13-14) is actuated by the at least one actuating element at least once for each relative rotation between the trimmer line spool and the housing (see Figures 13-14), the at least one actuating element is a tooth element arranged at the trimmer line spool (teeth on 7, see Figure 12), the at least one actuating element is a ring gear (7) arranged at the trimmer line spool (See Figure 12), wherein the counter is configured to be actuated continuously by the ring gear at the trimmer line spool (see Figure 9-14). Although that Sekimoto teaches a counter for a fishing line, the same pertinent problem of counting the remaining line on spool is the same, therefore Sekimoto is considered as analogous art.
Modified Zha differs from the claimed device due to the counter is electric, whereas Sekimoto teaches a mechanical counter. Both modified Zha and Sekimoto teach a counter for a line on a spool. As disclosed by Zha, electric and mechanical counter are equivalent in the art of counting lines on a spool (paragraph 0054 of Zha). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute electric counter, as taught by modified Zha into the mechanical counter of Sekimoto for the purpose of providing a counter for the line on the spool. Such modification will achieve the predictable result of providing a counter, since both mechanism of modified Zha and Sekimoto are known for the same purpose in the art. See MPEP § 2143 I. (B). 
Regarding claim 5, modified Zha further teaches the at least one actuating element is a tooth element arranged at the trimmer line spool (as modified in claim 4, see element 7 of Sekimoto).
Regarding claim 6, modified Zha further teaches the at least one actuating element is a ring gear arranged at the trimmer line spool, wherein the counter is configured to be actuated continuously by the ring gear at the trimmer line spool (as modified in claim 4, see element 7 of Sekimoto).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zha (US 20190269070 A1) in view of Hirose (US 4697758) and Durkopp (DE 4118158 A1) and in further view of Atobe (US 4585182).
Regarding claim 8, modified Zha further teaches all elements of the current invention as set forth in claim 7 stated above. 
Modified Zha fails to teach the pulse counter is selected from the group consisting of an optical sensor, an inductive proximity sensor, and a capacitive proximity sensor.
Atobe teaches a spool for a fishing line including a counting device that used an optical sensor (col. 3 lines 61-66 of Atobe). Although that Atobe teaches a counter for a fishing line, the same pertinent problem of counting the remaining line on spool is the same, therefore Atobe is considered as analogous art.
Modified Zha differs from the claimed device due to the counter is using a hall effect sensor, which is a type of magnet sensing system, whereas Atobe teaches an optical sensor system. Both modified Zha and Atobe teach a counter for a line on a spool. As disclosed by Atobe, the magnet sensor and the optical sensor are equivalent in the art of counting lines on a spool (col. 3 lines 61-66 of Atobe). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute magnet sensor, as taught by modified Zha into the optical sensor of Atobe for the purpose of providing a counter for the line on the spool. Such modification will achieve the predictable result of providing a counter, since both mechanism of modified Zha and Atobe are known for the same purpose in the art. See MPEP § 2143 I. (B). 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zha (US 20190269070 A1) in view of Hirose (US 4697758) and Durkopp (DE 4118158 A1) and in further view Kuriyama (KR 20110049688 A1).
Regarding claim 9, modified Zha further teaches all elements of the current invention as set forth in claim 7 stated above.
Modified Zha fails to teach the counter is a rotational angle encoder.
Kuriyama teaches a spool for a fishing line including a counting device that used an angel encoder (paragraph 0023 of the translation). Although that Kuriyama teaches a counter for a fishing line, the same pertinent problem of counting the remaining line on spool is the same, therefore Kuriyama is considered as analogous art.
Modified Zha differs from the claimed device due to the counter is using pulse sensor, whereas Kuriyama teaches angle encoder system. Both modified Zha and Kuriyama teach a counter for a line on a spool. As disclosed by Zha, all types of counter can be used in the system (paragraph 0054 of Zha). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute pulse sensor, as taught by modified Zha into the angle encoder system of Kuriyama for the purpose of providing a counter for the line on the spool. Such modification will achieve the predictable result of providing a counter, since both mechanism of modified Zha and Kuriyama are known for the same purpose in the art. See MPEP § 2143 I. (B). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zha (US 20190269070 A1) in view of Hirose (US 4697758) and Durkopp (DE 4118158 A1) and in further view of Sergyeyenko (US 20160143218 A1).
Regarding claim 14, modified Zha further teaches the trimmer line spool comprises at least one holding device configured to fasten at least one trimmer lines to the trimmer line spool (See Figure 2 of Zha).
Modified Zha fails to teach the trimmer line spool comprises at least two holding devices configured to fasten at least two trimmer lines to the trimmer line spool.
	Sergyeyenko teaches a trimmer line spool comprises at least two holding devices (upper and lower half of the spool, see Figure 2) configured to fasten at least two trimmer lines (74) to the trimmer line spool.
It would have been obvious to one of ordinary skill in the art to modify the device of Zha change the single line spool to a two lines spool, as taught by Sergyeyenko. As one of ordinary skill in the art understand that having two cutting lines in the system reduce the stress on each individual line, thus more effectively cut the grass. 

Response to Arguments
Applicant's arguments filed 10/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        11/17/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724